Title: To Thomas Jefferson from William C. C. Claiborne, 25 November 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir! 
                     New-Orleans Novr. 25th. 1804.
                  
                  My Administration here, from the time of my Arrival in Louisiana, to the close of the late provisional Government, has already became an object of some discussion: to this I can have no objection; I wou’d rather court it, were I assur’d, that the Enquiries wou’d be conducted with Candour.—but some publications have appear’d here upon the subject, in which, I do not think Justice has been render’d me.—I am well assur’d, that these Publications will make their way to the Northward, and may perhaps, make some unfavorable Impressions.—With a view, therefore, to my Justification, and for your satisfaction I will take the Liberty to animadvert, in a few words, on the principal points, to which Objections have been rais’d.—
                  Many of the Embarrassments I have experienc’d, may be attributed to the disorganiz’d revolutionary state, in which we receiv’d Louisiana from M. Laussat.—That Minister demanded and possess’d himself of the province, nearly a Month before the Arrival of the American Commissioners.
                  I candidly confess, Sir!—that my early Impressions, were, that Mr. Laussat had done some good, in the course of his short Career, and for the destruction of the Cabildo, I had suppos’d myself indebted to him:—but I soon found, that the changes made, were too radical and immediate, not to subject, both the American Government and the Citizens to Inconvenience and difficulties.—Nearly all the ancient Establishments of the Country, were overthrown: the Cabildo dissolv’d, the Judiciary abolish’d, and nothing erected in their place, but a Municipality, or City Council, whose powers were undefin’d, and seem’d to be limited only by the Will of their Creator.—
                  Instead of finding a regular Government, to which the People were accustom’d, the general Principles and forms of which, I cou’d, for a while, have adopted, I beheld a new order of things which no one perfectly understood.—
                  In this state, I had to provide some means for preserving the peace of the Country, and protecting Individuals in their rights.—A revival of the Spanish Tribunals, was thought of; but powerful Objections presented.—
                  There were then two strong parties, in the Country, one Spanish, and the other French; the latter the most numerous and influential.—To undo, therefore, all that Laussat had done, wou’d not only have given Offence, to him, and thereby embarrass’d the unfinished Negociations, then pending between Us, but wou’d also have afforded matter of Triumph to the Spanish Interest, and probably kindled a flame among the French Partizans, that cou’d not easily be extinguished.—I had also particular Objections to the Spanish Tribunals: they seem’d to me, illy calculated for the “security of personal Liberty and property,” and therefore, altho’, if I had found those Tribunals in Existence, they wou’d have been recognis’d, yet I was not sollicitous to revive them.—Under existing Circumstances, and after Mature deliberation, I determin’d to steer, as nearly as possible, a middle course;—I reviv’d some of the Spanish Offices, and appointed Magistrates, resembling those of the United States; I introduc’d some new Members into the Municipality, and defin’d it’s powers; I vested the Judicial Authority, in a Court, which I created for the purpose, with a Jurisdiction, extending to all suits under Three Thousand Dollars.—Higher causes I took cognizance of Myself.—All these Regulations, were not prescrib’d in a day;—as Occasion requir’d, my plan was pursued, and the Interest of the People, kep’t constantly in View;—Nor was I inattentive to their Wishes and Opinions, as far as they cou’d be collected from those persons, who, I suppos’d wou’d answer my Enquiries with most Candour.—
                  The general Clamour of the Citizens, for a Court of Justice, necessarily plac’d that measure foremost on the List; the others follow’d gradually in succession.—The proceedings of the Court, which I erected, have been the subject of some Animadversions.—
                  To this I can only answer, that it was compos’d exclusively of Citizens of this Territory, a Majority of whom were French, and I took pains, (after consulting the Municipality) to select the most respectable Characters in the City, and it’s Vicinity.—
                  Ignorant of Law, and unaccustom’d to it’s forms, these Gentlemen may have been often betray’d into little Irregularities, and sometimes perplex’d, by jarring Sentiments of Right, or by Indecision: but this I am assur’d of, that they were honest and upright, in their Intentions, and render’d much Service to their Country.—
                  I have been accus’d of bestowing the lucrative offices of the Government to Americans exclusively.—this is not true: few Offices were given to Americans, which wou’d, in my Opinion, have been fill’d with propriety by french Men, or ancient Louisianians.—
                  It wou’d have been rash indeed, for me, to have entrusted important Duties and high Trusts to Men I knew not.—
                  Hence, let it not be a matter of surprize, that some of my Countrymen, of whom, my own Knowledge, or whose establish’d Character entitled them to Confidence, shou’d have experienc’d my Patronage.
                  Of those Offices, which I cou’d safely confide to Citizens indiscriminately, much the greater portion, has been conferr’d on French Men, or Native Louisianians. The late Admission of foreign Negroes has also been a Subject of Complaint against me.—
                  The Searcher of all Hearts, knows, how little I desire, to see another of that wretched race, set his foot on the Shores of America! how, from my Heart, I detest the Rapacity, that wou’d transport them to us!—but on this point, the People here have United as one Man!—there seem’d to be but one sentiment throughout the Province—they must import more Slaves, or the Country was ruin’d for ever.—the most respectable Characters, cou’d not, even in my presence, suppress the Agitation of their Tempers, when a check to that Trade, was suggested!—Under such Circumstances, it was not for me; without the Authority of previous Law, or the Instructions of my Government to prohibit the Importation of Slaves.—To give security to the Province, and Quietude to the Citizens, I gave Orders for the exclusion of St. Domingo Negroes, and that took every precautionary measure to enforce them; but I entertain’d little hopes of success.—Nothing but a general Exclusion, cou’d have counteracted the Evasions and frauds that were sometimes practis’d, by West India Slave Traders.—
                  The organizing of the Volunteer Corps, and some other of my Official Acts, have been objected to; but my Explanations on almost every measure of my late Administration have been so general & particular in my official Letters to the Secretary of State, that I conceive it, unnecessary to dilate further on the Subject.—
                  In a Country like Louisiana where Intrigue has so long sported; where so many petty factions are nurs’d, and such incompatible Interests exist;—where the Citizens lately releas’d from despotic Sway, are not fully appriz’d of the Nature, nor do they sufficiently estimate the value of a pure and free Government, I do really conceive myself peculiarly fortunate, in having drawn, my late Administration to so peaceful a Close!—
                  For a continuance of your individual and public happiness, I pray you to accept the best wishes of 
                  Dear Sir, Your faithful friend
                  
                     Wm. C. C. Claiborne 
                     
                  
                  
                     P.S. At the request of several Merchants I have enclosed you a petition in favour of Mr. Porter, who is a Candidate for the office of Surveyor for this Port;—I have not the pleasure of an Acquaintance with Mr. Porter, But he is represented to me as an honest, capable young Man.
                     I am Dr Sir, with respect, Yr: faithful friend
                  
                  
                     W. C. C. Claiborne 
                     
                  
               